The chancellor decided in this case, that the objection that one of the complainants has no interest in the subject matter of the suit must be taken advantage of by demurrer, or in the answer of the defendant, where the objection appears on the face of the bill; and that after the parties have gone to a hearing upon the pleadings and proofs, those who are properly made complainants will not be turned around to a new suit ufion such a mere formal objection.
That a person against whom process of subpoena is not prayed, is not made a party defendant, although the bill tains a prayer that he answer, and for relief against him.
That where a new matter of defence is discovered, after 7 the putting in of the defendant’s answer, but which existed before, the proper course is for the defendant to apply for leave to file a supplemental answer, setting up such defence ; instead of resorting to across bill.
Receiver, when to be made a party.
Continuing suit in name of Receiver.
Free banks corporations.
That where a suit becomes defective by the appointment of a receiver in whom all the rights of the complainant have become vested, the receiver must be made a party before the suit can be further proceeded in. And that no order affecting his right to have himself substituted as complainant can be made without notice to him.
That under the act of April, 1832, relative to the abate-r 7 7 ment of suits by or against corporations in certain cases, (Laws of 1832, p. 509) where a suit which has been brought by a corporation, either in its corporate name or in any other name in which by law it is authorized to institute a suit, if a receiver is appointed at any time before the termination of the suit, the court, upon a summary application by him, may direct the suit to be continued in the name of such receiver ; or may direct it to be prosecuted in the name of the corporation on giving security for costs to the defendant.
That associations organized under the general banking law, ° ° .Of are corporations.
Motion to stay proceedings until cross bill is answered, denied with costs. Leave given to the receiver to apply for an order to continue the suit in his own name.